





Exhibit 10.21+
Award No. ***
INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(CEO Vesting)
Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company’s Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), of the Company’s common
stock, $0.01 par value per share (“Common Stock”). The number of Shares that are
subject to the Award and may be earned by you (“Number of Shares”) is set forth
below. All capitalized terms in this Grant Agreement (“Agreement”) that are not
defined in this Agreement have the meanings given to them in the Plan. This
Award is subject to all of the terms and conditions of the Plan, which is
incorporated into this Agreement by reference. This Agreement is not meant to
interpret, extend, or change the Plan in any way, or to represent the full terms
of the Plan. If there is any discrepancy, conflict or omission between this
Agreement and the provisions of the Plan, the provisions of the Plan shall
apply.


Name of Participant:
***

Number of Shares:
***

Date of Grant:        ***
Final Vesting Date:    ***


Vesting Based on Achievement of Threshold Performance and Service. This Award
will be eligible to vest only if the threshold level of performance (“Threshold
Goal”) is achieved and is certified by the Compensation and Organizational
Development Committee of Intuit’s Board of Directors (the “Committee”). The
Threshold Goal is [ *]. If the Threshold Goal is not achieved and/or certified
by the Committee, this Award will immediately terminate and you will not be
entitled to receive any Shares. If the Threshold Goal is achieved and certified
by the Committee, then you will have the opportunity to vest in this Award as to
33.3% of the Number of Shares on each of [*] (or, if later, the date that the
Threshold Goal is certified), [*], and [*] (each a “Vesting Date,” and [*] the
“Final Vesting Date”), provided, in each case, that you have not Terminated
before the respective Vesting Date. Notwithstanding the foregoing, Sections 1(b)
through 1(d) provide certain circumstances in which you may vest in all or a
portion of this Award without certification of the Threshold Goal and/or before
the foregoing Vesting Dates. Any portion of this Award that does not vest,
including pursuant to Sections 1(b) through 1(d), shall be cancelled and you
will have no further right or claim thereunder.


1. In the event of your Termination prior to the Final Vesting Date, the
following provisions will govern the vesting of this Award:


(a) Termination Generally. In the event of your Termination prior to a Vesting
Date for any reason other than as expressly set forth in the other subsections
of this Section 1 of the Agreement, this Award immediately will stop vesting and
will terminate, and you will have no further right or claim to anything under
this Award (other than with respect to the portion of the Award that has
previously vested).


(b) Termination due to Retirement. In the event of your Termination prior to the
Final Vesting Date due to your Retirement, then, provided that the Threshold
Goal is or has been met and certified by the Committee, you will vest pro-rata
in a percentage of the Number of Shares equal to your number of full months of
service since the Date of Grant divided by thirty-six months minus any Shares in
which you already have vested, rounded down to the nearest whole Share of Common
Stock. For purposes of this Award, “Retirement” means the Termination of your
employment with the Company after you have reached age fifty-five (55) and
completed ten full years of service with the Company (including any parent or
Subsidiary).


(c) Termination due to Death or Disability. In the event of your Termination
prior to the Final Vesting Date due to your death or Disability after you have
been actively employed by the Company for one year or more, this Award will vest
as to 100% of the Number of Shares on your Termination Date, minus any Shares in
which you already have vested, regardless of whether the Threshold Goal has been
met. For purposes of this Award, “Disability” is defined in Section 27(i) of the
Plan.


(d) Termination On or Within One Year Following Corporate Transaction. In the
event of your Termination by the Company or its successor prior to the Final
Vesting Date, but on or within one year following the date of a





--------------------------------------------------------------------------------





Corporate Transaction, you will vest pro-rata in a percentage of the Number of
Shares equal to your number of full months of service since the Date of Grant
divided by thirty-six months minus any Shares in which you already have vested,
rounded down to the nearest whole Share of Common Stock. For purposes of this
Award, “Corporate Transaction” is defined in Section 27(h) of the Plan.


2. Automatic Deferral; Issuance of Shares under this Award.


(a)
Following a Vesting Date, the Company will issue you the Shares that became
vested on such Vesting Date as soon as reasonably possible after the earlier of
(i) the date that is one year following the applicable Vesting Date, or (ii) the
date of your death or termination of employment on account of Disability, or
(iii) the occurrence of a Corporate Transaction that is a 409A Change in Control
(as defined below). In the event that the 409A Change in Control precedes such
Vesting Date, the Company will issue you the Shares that become vested on such
Vesting Date as soon as reasonably possible following such Vesting Date. For
avoidance of doubt, the occurrence of a Corporate Transaction that is not a 409A
Change in Control will not trigger the issuance of Shares prior to the date that
is one year following the applicable Vesting Date.



(b)
Upon the occurrence of an event described in Sections 1(b), 1(c) or 1(d), any
Shares that become vested on account of the application of Sections 1(b), 1(c)
or 1(d) will be issued to you by the Company as soon as reasonably possible
after the occurrence thereof. In addition, upon the occurrence of an event
described in Sections 1(b), 1(c) or 1(d) after a Vesting Date, any Shares that
previously became vested on account of the occurrence of such Vesting Date but
have not yet been issued to you shall be issued by the Company as soon as
reasonably possible after the occurrence of the event described in Section 1(b),
1(c) or 1(d), but in any event in compliance with Section 409A of the Code,
including the provisions of Section 6(f) below.



(c)
A “409A Change in Control” shall mean a “change in the ownership or effective
control” of the Company or “change in the ownership of a substantial portion of
the assets” of the Company within the meaning of Treasury Regulations
§§1.409A-3(a)(5) and 1.409A-3(i).



(d)
For purposes of this Award, each date on which the shares are issued to you in
respect of the Award is referred to as a “Settlement Date.” Until the date the
Shares are issued to you, you will have no rights as a stockholder of the
Company. All issuances of Shares will be subject to the requirements of Section
409A of the Code.



(e)
Notwithstanding the foregoing, upon your Termination by the Company for Cause
(as defined below), any portion of the Award that has not been previously
settled will terminate, be forfeited, and you will have no further right or
claim to anything under this Award. “Cause” means, for purposes of this
Agreement, (i) gross negligence or willful misconduct in the performance of your
duties to the Company (other than as a result of a Disability) that has resulted
or is likely to result in material damage to the Company, after a written demand
for substantial performance is delivered to you by the Board of Directors which
specifically identifies the manner in which you have not substantially performed
your duties and you have been provided with a reasonable opportunity of not less
than 30 days to cure any alleged gross negligence or willful misconduct; (ii)
commission of any act of fraud with respect to the Company; or (iii) conviction
of a felony or a crime involving moral turpitude. No act or failure to act by
you will be considered “willful” if done or omitted by you in good faith with
reasonable belief that your action or omission was in the best interests of the
Company. If the term “Cause” is defined in a separate agreement between you and
the Company setting forth the terms of your employment relationship with the
Company, that definition of “Cause” shall apply in lieu of the definition set
forth in this Section 2(e).



3.
Rights as a Stockholder; Dividend Equivalent Rights. You shall have no voting or
other rights as a stockholder with respect to the Shares of Common Stock
underlying the Award until such Shares of Common Stock have been issued to you.
Notwithstanding the preceding sentence, you shall be entitled to receive payment
of the equivalent of any and all dividends declared by the Company on its Common
Stock on each date on which dividends are paid on and after the date of grant of
the Award in an amount equal to the amount of such dividends multiplied by the
number of Shares of Common Stock underlying the then outstanding portion of the
Award. These dividend equivalents shall be paid upon the later of (a) the date
dividends are paid to the common stockholders of the Company, or (b) the date
the Restricted Stock Units with respect to which such dividend equivalents are
payable become vested and the underlying Shares of Common Stock are issued (it
being understood that no dividend equivalents will be paid with respect to
Shares underlying any Restricted Stock Units that do not vest, but that dividend
equivalent rights equal to the dividends declared on the Company’s Common Stock
from and after the date of grant of the unvested Restricted Stock Units shall be
paid as and when such Restricted Stock Units vest and the underlying Shares of
Common Stock are issued).








--------------------------------------------------------------------------------





4.
Withholding Taxes. This Award is generally taxable for purposes of United States
federal income upon a Settlement Date based on the Fair Market Value on such
date; provided that this Award may become taxable for purposes of employment
taxes upon vesting, if earlier than a Settlement Date. To the extent required by
applicable federal, state or other law, you shall make arrangements satisfactory
to the Company for the payment and satisfaction of any income tax, social
security tax, payroll tax, payment on account or other tax related to
withholding obligations that arise under this Award and, if applicable, any sale
of Shares. The Company shall not be required to issue Shares pursuant to this
Award or to recognize any purported transfer of Shares until such obligations
are satisfied. Unless otherwise agreed to by the Company and you, these
obligations will be satisfied by the Company withholding a number of Shares that
would otherwise be issued under this Award that the Company determines has a
Fair Market Value sufficient to meet the tax withholding obligations, including
but not limited to withholding with respect to income and/or employment taxes on
this Award, including any dividend equivalent rights paid with respect to any
Shares of Common Stock underlying this Award. For purposes of this Award, “Fair
Market Value” is defined in Section 27(l) of the Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares of Common Stock underlying the Shares that
vest. The Company does not commit and is under no obligation to structure this
Award to reduce or eliminate your tax liability.


5. Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee shall be final and
binding.


6. Other Matters:


(a) The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount.


(b) Nothing contained in this Agreement creates or implies an employment
contract or term of employment or any promise of specific treatment upon which
you may rely.


(c) Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.


(d) This Award is not part of your employment contract (if any) with the
Company, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing benefits,
severance pay or other termination compensation or indemnity.


(e) Because this Agreement relates to terms and conditions under which you may
be issued Shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder shall be brought in the state or federal courts
of competent jurisdiction in Santa Clara County in the State of California.


(f)
This Award, and any issuance of Shares thereunder, is intended to comply and
shall be interpreted in accordance with Section 409A of the Code. Should any
payments made to you in accordance with this Agreement be determined to be
payments from a nonqualified deferred compensation plan, as defined by Section
409A of the Code and are payable in connection with your Separation from
Service, that are not exempt from Section 409A of the Code as a short-term
deferral or otherwise, these payments, to the extent otherwise payable within
six (6) months after your date of Separation from Service, will be paid in a
lump sum on the earlier of the date that is six (6) months after your date of
Separation from Service or the date of your death. For purposes of this
Agreement, a “Separation from Service” means an anticipated permanent reduction
in the level of bona fide services to twenty percent (20%) or less of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period. For purposes of Section 409A of the Code, the
payments to be made to you in accordance with this Agreement shall be treated as
a right to a series of separate payments.






--------------------------------------------------------------------------------





(g)
Communications regarding the Plan and this Award may be made by electronic
delivery through an online or electronic system established and maintained by
the Company or a third party designated by the Company (currently through the
Morgan Stanley StockPlan Connect website, from which you may easily access,
review and print the communications posted thereon).



This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 13 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA, 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address. You acknowledge and agree that any such notices from
the Company to you may also be delivered through the Company’s electronic mail
system (prior to your Termination) or at the last email address you provided to
the Company (after your Termination).


The Company has signed this Agreement effective as of the Date of Grant.


INTUIT INC.




By: /s/ ---------------------                
[Name of officer executing the award agreement]





--------------------------------------------------------------------------------





Award No. «GrantNumber»
INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(CEO Performance-Based Vesting: Relative Total Shareholder Return Goals)
Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company’s Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), of the Company’s common
stock, $0.01 par value per share (“Common Stock”). The maximum number of Shares
that are subject to the Award and may become eligible to vest (“Maximum Shares”)
is set forth below. All capitalized terms in this Grant Agreement (“Agreement”)
that are not defined herein have the meanings given to them in the Plan. This
Award is subject to the terms and conditions of the Plan, which is incorporated
herein by reference. This Agreement is not meant to interpret, extend, or change
the Plan in any way, or to represent the full terms of the Plan. If there is any
discrepancy, conflict or omission between this Agreement and the provisions of
the Plan, the provisions of the Plan will apply.


Name of Participant:
Address:
Maximum Shares: [__] total (200% of the Target Shares)
Target Shares: [__] total ([___] (one-third of the total number of Target
Shares) for each of the three overlapping Performance Periods)
Date of Grant:        
Vesting Date:     September 1, 20**    


Vesting Based on Achievement of Total Shareholder Return Goals. Vesting of this
Award is based on Intuit’s percentile rank of total shareholder return (“TSR”)
among a group of comparator companies (the “Comparison Group”), as set forth on
Exhibit A (the “TSR Goals”). Actual performance against the TSR Goals is
measured as follows: up to one-third of the Maximum Shares will be eligible to
vest based on the actual performance against the TSR Goals as measured over the
period beginning on August 1, 20[**] and ending on July 31, 20[**] (the “12
Month Performance Period”), up to one-third of the Maximum Shares will be
eligible to vest based on the actual performance against the TSR Goals as
measured over the period beginning on August 1, 20[**] and ending on July 31,
20[**] (the “24 Month Performance Period”), and up to one-third of the Maximum
Shares will be eligible to be vest based on the actual performance against the
TSR Goals as measured over the period beginning on August 1, 20[**] and ending
on July 31, 20[**] (the “36 Month Performance Period” and together with the 12
Month Performance Period and the 24 Month Performance Period, the “Performance
Periods” and each a “Performance Period”). The actual performance against the
TSR Goals for each Performance Period must be certified by the Compensation and
Organizational Development Committee of Intuit’s Board of Directors
(“Committee”) in order for any portion of this Award to be eligible to vest;
provided, however, that if Intuit’s TSR is negative during a Performance Period,
then the maximum Shares that the Committee will certify as eligible to vest for
that Performance Period will be the Target Shares for that Performance Period.
The Committee will certify the results of the TSR Goals as soon as reasonably
possible (the date of such certification for the respective Performance Period,
the “Certification Date”) after each Performance Period. Any portion of this
Award that is eligible to vest based on the Committee’s certification will be
subject to continued service through the Vesting Date. Any portion of this Award
that is not eligible to vest based on the Committee’s certification for the
applicable Performance Period will terminate on the Certification Date of the
respective Performance Period. Notwithstanding the foregoing, Sections 1(b)
through 1(e) provide certain circumstances in which you may vest in this Award
before the Vesting Date and/or without certification of the TSR Goals by the
Committee. If any of Sections 1(b) through 1(e) apply, then any portion of the
Award that does not vest pursuant to those sections will terminate.


Comparison Group. The Comparison Group will be the companies shown on Exhibit B
(each, together with Intuit, a “Member Company”); provided, however, that a
company will be removed from the Comparison Group if, during a Performance
Period, it ceases to have a class of equity securities that is both registered
under the Securities Exchange Act of 1934 and actively traded on a U.S. public
securities market (unless such cessation of such listing is due to any of the
circumstances in (i) through (iv) of the following paragraph).


Definition of TSR. “TSR” as applied to any Member Company means stock price
appreciation from the beginning to the end of the applicable Performance Period,
plus dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Member Company) during
such Performance Period, expressed as a percentage return. Except as modified in
Section 1(e), for purposes of computing TSR, the stock price at the beginning of
a Performance Period will be the average price of a share of common stock of a
Member Company over the 30 trading days beginning on August 1, 20[**], and the
stock price at the end of the Performance Period will be the average price of a
share of common stock of a Member Company over the 30 trading days ending (i)
July 31, 20[**], for the 12 Month Performance





--------------------------------------------------------------------------------





Period, (ii) July 31, 20[**], for the 24 Month Performance Period, and (iii)
July 31, 20[**] for the 36 Month Performance Period, adjusted for stock splits
or similar changes in capital structure; provided, however, that TSR for a
Member Company will be negative one hundred percent (-100%) if the Member
Company: (i) files for bankruptcy, reorganization, or liquidation under any
chapter of the U.S. Bankruptcy Code; (ii) is the subject of an involuntary
bankruptcy proceeding that is not dismissed within 30 days; (iii) is the subject
of a stockholder approved plan of liquidation or dissolution; or (iv) ceases to
conduct substantial business operations.


1. In the event of your Termination before the Vesting Date, the following
provisions will govern the vesting of this Award:


(a) Termination Generally. In the event of your Termination before the Vesting
Date for any reason other than as expressly set forth in the other subsections
of this Section 1, including, without limitation, your Termination by the
Company for Cause or your resignation without Good Reason (each as defined in
Section 1(d)), this Award will terminate without having vested as to any of the
Shares and you will have no right or claim to anything under this Award.


(b) Retirement. In the event of your Retirement before the Vesting Date, then a
pro rata portion of this Award will vest immediately on the date of your
Retirement by applying the pro rata percentage to the sum of (i) the number of
Shares that were to vest on the Vesting Date, subject to your continued
employment, based on the actual level of achievement of the TSR Goals, as
certified by the Committee, for each completed Performance Period, and (ii) 100%
of the Target Shares that remain subject to any incomplete Performance Period,
and rounding down to the nearest whole Share. The pro rata percentage will be a
percentage equal to your number of full months of service since the Date of
Grant divided by thirty-six months. Shares that become vested in accordance with
this Section 1(b) will be distributed to you as soon as reasonably practicable
following the date of your Retirement. “Retirement” means the Termination of
your employment with the Company after you have reached age fifty-five (55) and
completed ten full years of service with the Company (including any parent or
Subsidiary). Notwithstanding the foregoing, if at the time of your Retirement
you are a “covered employee” within the meaning of Section 162(m) of the Code,
then the number of Shares in which you shall vest with respect to any incomplete
Performance Period shall be based on the actual level of achievement of the TSR
Goals, as certified by the Committee, after applying the pro rata percentage and
rounding down to the nearest whole share, and such Shares will be distributed to
you at the same time as other Participants after the Vesting Date.


(c) Death or Disability. In the event of your Termination before the Vesting
Date due to your death or Disability before the Vesting Date, and after you have
been actively employed by the Company for one year or more, this Award will vest
immediately as to the sum of (i) the number of Shares that were to vest on the
Vesting Date, assuming that you had continued employment until the Vesting Date,
based on the actual level of achievement of the TSR Goals, as certified by the
Committee, for each completed Performance Period, and (ii) 100% of the Target
Shares that remain subject to any incomplete Performance Period on your
Termination Date. Shares that become vested in accordance with this Section 1(c)
will be distributed to you as soon as reasonably practicable following the date
of your Termination due to your death or Disability. “Disability” is defined in
Section 27(i) of the Plan.


(d) Involuntary Termination. In the event of your Involuntary Termination before
the Vesting Date, a pro rata portion of this Award will vest immediately on your
Termination Date by applying the pro rata percentage to the sum of (i) the
number of Shares that were to vest on the Vesting Date, assuming that you had
continued employment until the Vesting Date, based on the actual level of
achievement of the TSR Goals, as certified by the Committee, for each completed
Performance Period, and (ii) 100% of the Target Shares that remain subject to
any incomplete Performance Period, and rounding down to the nearest whole Share.
The pro rata percentage will be a percentage equal to your number of full months
of service since the Date of Grant divided by thirty-six months. Shares that
become vested in accordance with this Section 1(d) will be distributed to you as
soon as reasonably possible after the effective date of a waiver and general
release of claims executed by you in favor of the Company and certain related
persons determined by the Company in the form presented by the Company
(“Release”). If you do not execute the Release within forty-five (45) days
following your Termination Date, then you will not be entitled to the receipt of
any Shares under this Section 1(d). If the time period to execute and/or revoke
the Release spans two calendar years, then, notwithstanding anything contained
herein to the contrary, Shares to be distributed to you pursuant to this Section
1(d) will not be distributed to you until the first business day in the second
calendar year. Involuntary Termination means, for purposes of this Agreement,
either (A) your Termination by the Company without Cause, or (B) your
resignation for Good Reason. “Cause” means, for purposes of this Agreement,
(i) gross negligence or willful misconduct in the performance of your duties to
the Company (other than as a result of a Disability) that has resulted or is
likely to result in material damage to the Company, after a





--------------------------------------------------------------------------------





written demand for substantial performance is delivered to you by the Board of
Directors which specifically identifies the manner in which you have not
substantially performed your duties and you have been provided with a reasonable
opportunity of not less than 30 days to cure any alleged gross negligence or
willful misconduct; (ii) commission of any act of fraud with respect to the
Company; or (iii) conviction of a felony or a crime involving moral turpitude.
No act or failure to act by you will be considered “willful” if done or omitted
by you in good faith with reasonable belief that your action or omission was in
the best interests of the Company. “Good Reason” means, for the purposes of this
Agreement, your resignation within sixty (60) days after the occurrence any of
the following events without your consent: (i) a material reduction in your
duties that is inconsistent with your position at the time of the Date of Grant,
(ii) any material reduction in your base annual salary or target annual bonus
(other than in connection with a general decrease in the base salaries or target
bonuses for all officers of Intuit), or (iii) a requirement by Intuit that you
relocate your principal office to a facility more than 50 miles from your
principal office on the Date of Grant; provided however, that with regard to (i)
through (iii) you must provide Intuit with written notice of the event allegedly
constituting “Good Reason,” and Intuit will have 15 days from the date it
receives such written notice to cure such event. Notwithstanding anything in
this Section 1(d) to the contrary, if you are a “covered employee” under Section
162(m)(3) of the Internal Revenue Code of 1986, as amended (the “Code”) either
on the Date of Grant or at any time during the Performance Period, then your
Award will not be treated as described above in this Section 1(d), but instead,
you shall vest in a pro rata portion of this Award, calculated by applying the
pro rata percentage to the actual level of achievement of the TSR Goals, as
certified by the Committee, and rounding down to the nearest whole Share. The
pro rata percentage will be equal to your number of full months of service since
the Date of Grant divided by thirty-six months, rounded down to the nearest
whole Share. Shares will be distributed to you at the same time as other
Participants after the Vesting Date, provided that the Release has become
effective. If you do not execute the Release before the time that Shares are
distributed to other Participants, then you will not be entitled to the receipt
of any Shares under this Section 1(d).


(e) Corporate Transaction. In the event of a Corporate Transaction before the
Vesting Date, the level of achievement of the TSR Goals will be based on the
actual level of achievement of the TSR Goals, as certified by the Committee, for
each completed Performance Period and will be determined as of the effective
date of the Corporate Transaction based on the Comparison Group as constituted
on such date (the “CIC Achievement Level”) for any incomplete Performance
Period. In addition, for any incomplete Performance Period, Intuit’s ending
stock price will be the sale price of the Shares in the Corporate Transaction
and the ending stock price of the other Member Companies will be the average
price of a share of common stock of a Member Company over the 30 trading days
ending on the effective date of the Corporate Transaction, in each case adjusted
for changes in capital structure. This Award will vest immediately prior to the
consummation of such Corporate Transaction based on the CIC Achievement Level.
Shares that become vested in accordance with this Section 1(e) will be
distributed as soon as reasonably possible after such determinations are
complete. For avoidance of doubt, with respect to any incomplete Performance
Period, this provision is intended to result in you vesting in the number of
Shares corresponding to the CIC Achievement Level, without Committee
certification, provided that you are employed immediately prior to the
consummation of a Corporate Transaction.
 
2. Automatic Deferral; Issuance of Shares. Payment of the Award through the
issuance of Shares that become vested as of the Vesting Date shall be
automatically deferred until the earliest of: (a) the date that is one year
following the Vesting Date; (b) Termination described in Section 1(c) above; or
(c) the occurrence of a Corporate Transaction that constitutes a “change in the
ownership or effective control” of the Company or “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Treasury
Regulations 1.409A-3(a)(5) and 1.409A-3(i) (“409A Change in Control”) (the
earliest such date, the “Settlement Date”). For avoidance of doubt, the
occurrence of a Corporate Transaction following the Vesting Date that is not a
409A Change in Control will not trigger the issuance of Shares prior to the date
that is one year following the Vesting Date. In the event of a Termination
pursuant to Sections 1(b) through 1(d) prior to the Vesting Date (other than
with respect to a “covered employee” under Sections 1(b) or 1(d)), Shares will
be distributed as soon as reasonably possible after the Termination Date or, if
later, the date that the Release becomes effective in accordance with Section
1(d) (but in no event later than March 15th after the calendar year in which the
Termination Date or the effective date of the Release occurs). In addition, upon
the occurrence of an event described in Sections 1(b) through 1(d) after the
Vesting Date, any Shares that previously became vested on the Vesting Date but
have not yet been issued to you shall be issued by the Company as soon as
reasonably possible after the occurrence of the event described in Sections 1(b)
through 1(d), but in any event in compliance with Section 409A of the Code,
including the provisions of Section 6(f) below. Until the date the Shares are
issued to you, you will have no rights as a stockholder of the Company. All
issuances of Shares will be subject to the requirements of Section 409A of the
Code. Notwithstanding the foregoing, upon your Termination by the Company for
Cause, any portion of the Award that has not been previously settled will
terminate, be forfeited, and you will have no further right or claim to anything
under this Award.





--------------------------------------------------------------------------------







3.
Rights as a Stockholder; Dividend Equivalent Rights. You shall have no voting or
other rights as a stockholder with respect to the Shares of Common Stock
underlying the Award until such Shares of Common Stock have been issued to you.
Notwithstanding the preceding sentence, you shall be entitled to receive payment
of the equivalent of any and all dividends declared by the Company on its Common
Stock on each date on which dividends are paid on and after the date of grant of
the Award in an amount equal to the amount of such dividends multiplied by the
number of Shares of Common Stock underlying the then outstanding portion of the
Award. These dividend equivalents shall be paid upon the later of (a) the date
dividends are paid to the common stockholders of the Company, or (b) the date
the Restricted Stock Units with respect to which such dividend equivalents are
payable become vested and the underlying Shares of Common Stock are issued (it
being understood that no dividend equivalents will be paid with respect to
Shares underlying any Restricted Stock Units that do not vest, but that dividend
equivalent rights equal to the dividends declared on the Company’s Common Stock
from and after the date of grant of the unvested Restricted Stock Units shall be
paid as and when such Restricted Stock Units vest and the underlying Shares of
Common Stock are issued).



4.
Withholding Taxes. This Award is generally taxable for purposes of United States
federal income taxes on vesting based on the Fair Market Value on the Settlement
Date; provided that this Award may become taxable for purposes of employment
taxes upon vesting, if earlier than a Settlement Date. To the extent required by
applicable federal, state or other law, you will make arrangements satisfactory
to the Company for the payment and satisfaction of any income tax, social
security tax, payroll tax, payment on account or other tax related to
withholding obligations that arise under this Award and, if applicable, any sale
of Shares. The Company will not be required to issue Shares pursuant to this
Award or to recognize any purported transfer of Shares until such obligations
are satisfied. Unless otherwise agreed to by the Company and you, these
obligations will be satisfied by the Company withholding a number of Shares that
would otherwise be issued under this Award that the Company determines has a
Fair Market Value sufficient to meet the tax withholding obligations, including
but not limited to withholding with respect to income and/or employment taxes on
this Award, including any dividend equivalent rights paid with respect to any
Shares of Common Stock underlying this Award. “Fair Market Value” is defined in
Section 27(l) of the Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares. The Company does not commit and is under
no obligation to structure this Award to reduce or eliminate your tax liability.


5. Disputes. Any question concerning the interpretation of this Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Agreement, will be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee will be final and
binding.


6. Other Matters.
(a) The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount.


(b) Nothing contained in this Agreement creates or implies an employment
contract or term of employment or any promise of specific treatment on which you
may rely.


(c) Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.


(d) This Award is not part of your employment contract (if any) with the
Company, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing benefits,
severance pay or other termination compensation or indemnity.


(e) Because this Agreement relates to terms and conditions under which you may
be issued Shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action,





--------------------------------------------------------------------------------





suit, or proceeding relating to this Agreement or the Award granted hereunder
will be brought in the state or federal courts of competent jurisdiction in
Santa Clara County in the State of California.


(f)
This Award, and any issuance of Shares thereunder, is intended to comply and
will be interpreted in accordance with Section 409A of the Code. Should any
payments made to you in accordance with this Agreement be determined to be
payments from a nonqualified deferred compensation plan, as defined by Section
409A of the Code and are payable in connection with your Separation from
Service, that are not exempt from Section 409A of the Code as a short-term
deferral or otherwise, these payments, to the extent otherwise payable within
six (6) months after your date of Separation from Service, will be paid in a
lump sum on the earlier of the date that is six (6) months after your date of
Separation from Service or the date of your death. For purposes of this
Agreement, a “Separation from Service” means an anticipated permanent reduction
in the level of bona fide services to twenty percent (20%) or less of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period. For purposes of Section 409A of the Code, the
payments to be made to you in accordance with this Agreement shall be treated as
a right to a series of separate payments.



(g)
Communications regarding the Plan and this Award may be made by electronic
delivery through an online or electronic system established and maintained by
the Company or a third party designated by the Company (currently through the
Morgan Stanley StockPlan Connect website, from which you may easily access,
review and print the communications posted thereon).



This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement will be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 13 of the Plan, this Agreement will be
binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA, 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address. You acknowledge and agree that any such notices from
the Company to you may also be delivered through the Company’s electronic mail
system (prior to your Termination) or at the last email address you provided to
the Company (after your Termination).


The Company has signed this Agreement effective as of the Date of Grant.


INTUIT INC.




By: /s/                 
[Name of officer executing the award agreement]







--------------------------------------------------------------------------------





Award No. ***
INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Executive Vesting)
Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company’s Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), of the Company’s common
stock, $0.01 par value per share (“Common Stock”). The number of Shares that are
subject to the Award and may be earned by you (“Number of Shares”) is set forth
below. All capitalized terms in this Grant Agreement (“Agreement”) that are not
defined in this Agreement have the meanings given to them in the Plan. This
Award is subject to all of the terms and conditions of the Plan, which is
incorporated into this Agreement by reference. This Agreement is not meant to
interpret, extend, or change the Plan in any way, or to represent the full terms
of the Plan. If there is any discrepancy, conflict or omission between this
Agreement and the provisions of the Plan, the provisions of the Plan shall
apply.


Name of Participant:
***

Number of Shares:
***

Date of Grant:        ***
Final Vesting Date:    ***


Vesting Based on Achievement of Threshold Performance and Service. This Award
will be eligible to vest only if the threshold level of performance (“Threshold
Goal”) is achieved and is certified by the Compensation and Organizational
Development Committee of Intuit’s Board of Directors (the “Committee”). The
Threshold Goal is [*] If the Threshold Goal is not achieved and/or certified by
the Committee, this Award will immediately terminate and you will not be
entitled to receive Shares. If the Threshold Goal is achieved and certified by
the Committee, then you will have the opportunity to vest in this Award as to
33.3% of the Number of Shares on each of July 1, 20[**] (or, if later, the date
that the Threshold Goal is certified), July 1, 20[**], and July 1, 20[**] (each
a “Vesting Date,” and July 1, 20[**] the “Final Vesting Date”), provided, in
each case, that you have not Terminated before the respective Vesting Date.
Notwithstanding the foregoing, Sections 1(b) through 1(d) provide certain
circumstances in which you may vest in all or a portion of this Award without
certification of the Threshold Goal and/or before the foregoing Vesting Dates.
Any portion of this Award that does not vest, including pursuant to Sections
1(b) through 1(d), shall be cancelled and you will have no further right or
claim thereunder.


1. In the event of your Termination prior to the Final Vesting Date, the
following provisions will govern the vesting of this Award:


(a) Termination Generally. In the event of your Termination prior to a Vesting
Date for any reason other than as expressly set forth in the other subsections
of this Section 1 of the Agreement, this Award immediately will stop vesting and
will terminate, and you will have no further right or claim to anything under
this Award (other than with respect to the portion of the Award that has
previously vested).


(b) Termination due to Retirement. In the event of your Termination prior to the
Final Vesting Date due to your Retirement, then, provided that the Threshold
Goal has been met and certified by the Committee, you will vest pro-rata in a
percentage of the Number of Shares equal to your number of full months of
service since the Date of Grant divided by thirty-six months minus any Shares in
which you already have vested, rounded down to the nearest whole Share of Common
Stock. For purposes of this Award, “Retirement” means the Termination of your
employment with the Company after you have reached age fifty-five (55) and
completed ten full years of service with the Company (including any parent or
Subsidiary).


(c) Termination due to Death or Disability. In the event of your Termination
prior to the Final Vesting Date due to your death or Disability after you have
been actively employed by the Company for one year or more, this Award will vest
as to 100% of the Number of Shares on your Termination Date, minus any Shares in
which you already have vested, regardless of whether the Threshold Goal has been
met. For purposes of this Award, “Disability” is defined in Section 27(i) of the
Plan.


(d) Termination On or Within One Year Following Corporate Transaction. In the
event of your Termination by the Company or its successor prior to the Final
Vesting Date, but on or within one year following the date of a Corporate
Transaction, you will vest pro-rata in a percentage of the Number of Shares
equal to your number of full months of service since the Date of Grant divided
by thirty-six months minus any Shares in which you





--------------------------------------------------------------------------------





already have vested, rounded down to the nearest whole Share of Common Stock.
For purposes of this Award, “Corporate Transaction” is defined in Section 27(h)
of the Plan.


2. Issuance of Shares under this Award. The Company will issue you the Shares
subject to this Award as soon as reasonably possible after any Vesting Date or
any other date upon which this Award vests under Sections 1(a) through 1(d) (but
in no case later than March 15th of the calendar year after the calendar year in
which the vesting event occurs). Until the date the Shares are issued to you,
you will have no rights as a stockholder of the Company.


3.
Rights as a Stockholder; Dividend Equivalent Rights. You shall have no voting or
other rights as a stockholder with respect to the Shares of Common Stock
underlying the Award until such Shares of Common Stock have been issued to you.
Notwithstanding the preceding sentence, you shall be entitled to receive payment
of the equivalent of any and all dividends declared by the Company on its Common
Stock on each date on which dividends are paid on and after the date of grant of
the Award in an amount equal to the amount of such dividends multiplied by the
number of Shares of Common Stock underlying the then outstanding portion of the
Award. These dividend equivalents shall be paid upon the later of (a) the date
dividends are paid to the common stockholders of the Company, or (b) the date
the Restricted Stock Units with respect to which such dividend equivalents are
payable become vested (it being understood that no dividend equivalents will be
paid with respect to Shares underlying any Restricted Stock Units that do not
vest, but that dividend equivalent rights equal to the dividends declared on the
Company’s Common Stock from and after the date of grant of the unvested
Restricted Stock Units shall be paid as and when such Restricted Stock Units
vest).



4.
Withholding Taxes. This Award is generally taxable for purposes of United States
federal income and employment taxes upon vesting based on the Fair Market Value
on the date the Award (or portion thereof) vests. To the extent required by
applicable federal, state or other law, you shall make arrangements satisfactory
to the Company for the payment and satisfaction of any income tax, social
security tax, payroll tax, payment on account or other tax related to
withholding obligations that arise under this Award and, if applicable, any sale
of Shares. The Company shall not be required to issue Shares pursuant to this
Award or to recognize any purported transfer of Shares until such obligations
are satisfied. Unless otherwise agreed to by the Company and you, these
obligations will be satisfied by the Company withholding a number of Shares that
would otherwise be issued under this Award that the Company determines has a
Fair Market Value sufficient to meet the tax withholding obligations. For
purposes of this Award, “Fair Market Value” is defined in Section 27(l) of the
Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares of Common Stock underlying the Shares that
vest. The Company does not commit and is under no obligation to structure this
Award to reduce or eliminate your tax liability.


5. Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee shall be final and
binding.


6. Other Matters:


(a) The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount.


(b) Nothing contained in this Agreement creates or implies an employment
contract or term of employment or any promise of specific treatment upon which
you may rely.


(c) Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.


(d) This Award is not part of your employment contract (if any) with the
Company, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing benefits,
severance pay or other termination compensation or indemnity.







--------------------------------------------------------------------------------





(e) Because this Agreement relates to terms and conditions under which you may
be issued Shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder shall be brought in the state or federal courts
of competent jurisdiction in Santa Clara County in the State of California.


(f)
This Award, and any issuance of Shares thereunder, is intended to comply and
shall be interpreted in accordance with Section 409A of the Code. Should any
payments made to you in accordance with this Agreement be determined to be
payments from a nonqualified deferred compensation plan, as defined by Section
409A of the Code and are payable in connection with your Separation from
Service, that are not exempt from Section 409A of the Code as a short-term
deferral or otherwise, these payments, to the extent otherwise payable within
six (6) months after your date of Separation from Service, will be paid in a
lump sum on the earlier of the date that is six (6) months after your date of
Separation from Service or the date of your death. For purposes of this
Agreement, a “Separation from Service” means an anticipated permanent reduction
in the level of bona fide services to twenty percent (20%) or less of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period. For purposes of Section 409A of the Code, the
payments to be made to you in accordance with this Agreement shall be treated as
a right to a series of separate payments.



(g)
Communications regarding the Plan and this Award may be made by electronic
delivery through an online or electronic system established and maintained by
the Company or a third party designated by the Company (currently through the
Morgan Stanley StockPlan Connect website, from which you may easily access,
review and print the communications posted thereon).



This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 13 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA, 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address. You acknowledge and agree that any such notices from
the Company to you may also be delivered through the Company’s electronic mail
system (prior to your Termination) or at the last email address you provided to
the Company (after your Termination).


The Company has signed this Agreement effective as of the Date of Grant.


INTUIT INC.




By: /s/ Brad D. Smith                
Brad D. Smith, President and Chief Executive Officer







--------------------------------------------------------------------------------





Award No. «GrantNumber»
INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Executive Performance-Based Vesting: Relative Total Shareholder Return Goals)
Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company’s Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), of the Company’s common
stock, $0.01 par value per share (“Common Stock”). The maximum number of Shares
that are subject to the Award and may become eligible to vest (“Maximum Shares”)
is set forth below. All capitalized terms in this Grant Agreement (“Agreement”)
that are not defined herein have the meanings given to them in the Plan. This
Award is subject to the terms and conditions of the Plan, which is incorporated
herein by reference. This Agreement is not meant to interpret, extend, or change
the Plan in any way, or to represent the full terms of the Plan. If there is any
discrepancy, conflict or omission between this Agreement and the provisions of
the Plan, the provisions of the Plan will apply.


Name of Participant:
Address:
Maximum Shares: [__] total (200% of the Target Shares)
Target Shares: [__] total ([___] (one-third of the total number of Target
Shares) for each of the three overlapping Performance Periods)
Date of Grant:        
Vesting Date:     September 1, 20[**]    


Vesting Based on Achievement of Total Shareholder Return Goals. Vesting of this
Award is based on Intuit’s percentile rank of total shareholder return (“TSR”)
among a group of comparator companies (the “Comparison Group”), as set forth on
Exhibit A (the “TSR Goals”). Actual performance against the TSR Goals is
measured as follows: up to one-third of the Maximum Shares will be eligible to
vest based on the actual performance against the TSR Goals as measured over the
period beginning on August 1, 20[**] and ending on July 31, 20[**] (the “12
Month Performance Period”), up to one-third of the Maximum Shares will be
eligible to vest based on the actual performance against the TSR Goals as
measured over the period beginning on August 1, 20[**] and ending on July 31,
20[**]the “24 Month Performance Period”), and up to one-third of the Maximum
Shares will be eligible to be vest based on the actual performance against the
TSR Goals as measured over the period beginning on August 1, 20[**} and ending
on July 31, 20[**] (the “36 Month Performance Period” and together with the 12
Month Performance Period and the 24 Month Performance Period, the “Performance
Periods” and each a “Performance Period”). The actual performance against the
TSR Goals for each Performance Period must be certified by the Compensation and
Organizational Development Committee of Intuit’s Board of Directors
(“Committee”) in order for any portion of this Award to be eligible to vest;
provided, however, that if Intuit’s TSR is negative during a Performance Period,
then the maximum Shares that the Committee will certify as eligible to vest for
that Performance Period will be the Target Shares for that Performance Period.
The Committee will certify the results of the TSR Goals as soon as reasonably
possible (the date of such certification for the respective Performance Period,
the “Certification Date”) after each Performance Period. Any portion of this
Award that is eligible to vest based on the Committee’s certification will be
subject to continued service through the Vesting Date. Any portion of this Award
that is not eligible to vest based on the Committee’s certification for the
applicable Performance Period will terminate on the Certification Date of the
respective Performance Period. Notwithstanding the foregoing, Sections 1(b)
through 1(e) provide certain circumstances in which you may vest in this Award
before the Vesting Date and/or without certification of the TSR Goals by the
Committee. If any of Sections 1(b) through 1(e) apply, then any portion of the
Award that does not vest pursuant to those sections will terminate.


Comparison Group. The Comparison Group will be the companies shown on Exhibit B
(each, together with Intuit, a “Member Company”); provided, however, that a
company will be removed from the Comparison Group if, during a Performance
Period, it ceases to have a class of equity securities that is both registered
under the Securities Exchange Act of 1934 and actively traded on a U.S. public
securities market (unless such cessation of such listing is due to any of the
circumstances in (i) through (iv) of the following paragraph).


Definition of TSR. “TSR” as applied to any Member Company means stock price
appreciation from the beginning to the end of the applicable Performance Period,
plus dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Member Company) during
such Performance Period, expressed as a percentage return. Except as modified in
Section 1(e), for purposes of computing TSR, the stock price at the beginning of
a Performance Period will be the average price of a share of common stock of a
Member Company over the 30 trading days beginning on August 1, 20[**], and the
stock price at the end of the Performance Period will be the average price of a
share of common stock of a Member Company over the 30 trading days ending (i)
July 31, 20[**], for the 12 Month Performance





--------------------------------------------------------------------------------





Period, (ii) July 31, 20[**], for the 24 Month Performance Period, and (iii)
July 31, 20[**] for the 36 Month Performance Period, adjusted for stock splits
or similar changes in capital structure; provided, however, that TSR for a
Member Company will be negative one hundred percent (-100%) if the Member
Company: (i) files for bankruptcy, reorganization, or liquidation under any
chapter of the U.S. Bankruptcy Code; (ii) is the subject of an involuntary
bankruptcy proceeding that is not dismissed within 30 days; (iii) is the subject
of a stockholder approved plan of liquidation or dissolution; or (iv) ceases to
conduct substantial business operations.


1. In the event of your Termination before the Vesting Date, the following
provisions will govern the vesting of this Award:


(a) Termination Generally. In the event of your Termination before the Vesting
Date for any reason other than as expressly set forth in the other subsections
of this Section 1, including, without limitation, your Termination by the
Company for Cause or your resignation without Good Reason (each as defined in
Section 1(d)), this Award will terminate without having vested as to any of the
Shares and you will have no right or claim to anything under this Award.


(b) Retirement. In the event of your Retirement before the Vesting Date, then a
pro rata portion of this Award will vest immediately on the date of your
Retirement by applying the pro rata percentage to the sum of (i) the number of
Shares that were to vest on the Vesting Date, subject to your continued
employment, based on the actual level of achievement of the TSR Goals, as
certified by the Committee, for each completed Performance Period, and (ii) 100%
of the Target Shares that remain subject to any incomplete Performance Period,
and rounding down to the nearest whole Share. The pro rata percentage will be a
percentage equal to your number of full months of service since the Date of
Grant divided by thirty-six months. Shares that become vested in accordance with
this Section 1(b) will be distributed to you as soon as reasonably practicable
following the date of your Retirement. “Retirement” means the Termination of
your employment with the Company after you have reached age fifty-five (55) and
completed ten full years of service with the Company (including any parent or
Subsidiary). Notwithstanding the foregoing, if at the time of your Retirement
you are a “covered employee” within the meaning of Section 162(m) of the Code,
then the number of Shares in which you shall vest with respect to any incomplete
Performance Period shall be based on the actual level of achievement of the TSR
Goals, as certified by the Committee, after applying the pro rata percentage and
rounding down to the nearest whole share, and such Shares will be distributed to
you at the same time as other Participants after the Vesting Date.


(c) Death or Disability. In the event of your Termination before the Vesting
Date due to your death or Disability before the Vesting Date, and after you have
been actively employed by the Company for one year or more, this Award will vest
immediately as to the sum of (i) the number of Shares that were to vest on the
Vesting Date, assuming that you had continued employment until the Vesting Date,
based on the actual level of achievement of the TSR Goals, as certified by the
Committee, for each completed Performance Period, and (ii) 100% of the Target
Shares that remain subject to any incomplete Performance Period on your
Termination Date. “Disability” is defined in Section 27(i) of the Plan.


(d) Involuntary Termination. In the event of your Involuntary Termination before
the Vesting Date, a pro rata portion of this Award will vest immediately on your
Termination Date by applying the pro rata percentage to the sum of (i) the
number of Shares that were to vest on the Vesting Date, assuming that you had
continued employment until the Vesting Date, based on the actual level of
achievement of the TSR Goals, as certified by the Committee, for each completed
Performance Period, and (ii) 100% of the Target Shares that remain subject to
any incomplete Performance Period, and rounding down to the nearest whole Share.
The pro rata percentage will be a percentage equal to your number of full months
of service since the Date of Grant divided by thirty-six months. Shares that
become vested in accordance with this Section 1(d) will be distributed to you as
soon as reasonably possible after the effective date of a waiver and general
release of claims executed by you in favor of the Company and certain related
persons determined by the Company in the form presented by the Company
(“Release”). If you do not execute the Release within forty-five (45) days
following your Termination Date, then you will not be entitled to the receipt of
any Shares under this Section 1(d). If the time period to execute and/or revoke
the Release spans two calendar years, then, notwithstanding anything contained
herein to the contrary, Shares to be distributed to you pursuant to this Section
1(d) will not be distributed to you until the first business day in the second
calendar year. Involuntary Termination means, for purposes of this Agreement,
either (A) your Termination by the Company without Cause, or (B) your
resignation for Good Reason. “Cause” means, for purposes of this Agreement,
(i) gross negligence or willful misconduct in the performance of your duties to
the Company (other than as a result of a Disability) that has resulted or is
likely to result in material damage to the Company, after a written demand for
substantial performance is delivered to you by the Chief Executive Officer which
specifically identifies the manner in which you have not substantially performed
your duties and you have been provided with





--------------------------------------------------------------------------------





a reasonable opportunity of not less than 30 days to cure any alleged gross
negligence or willful misconduct; (ii) commission of any act of fraud with
respect to the Company; or (iii) conviction of a felony or a crime involving
moral turpitude. No act or failure to act by you will be considered “willful” if
done or omitted by you in good faith with reasonable belief that your action or
omission was in the best interests of the Company. “Good Reason” means, for the
purposes of this Agreement, your resignation within sixty (60) days after the
occurrence any of the following events without your consent: (i) a material
reduction in your duties that is inconsistent with your position at the time of
the Date of Grant, (ii) any material reduction in your base annual salary or
target annual bonus (other than in connection with a general decrease in the
base salaries or target bonuses for all officers of Intuit), or (iii) a
requirement by Intuit that you relocate your principal office to a facility more
than 50 miles from your principal office on the Date of Grant; provided however,
that with regard to (i) through (iii) you must provide Intuit with written
notice of the event allegedly constituting “Good Reason,” and Intuit will have
15 days from the date it receives such written notice to cure such event.
Notwithstanding anything in this Section 1(d) to the contrary, if you are a
“covered employee” under Section 162(m)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”) either on the Date of Grant or at any time during the
Performance Period, then your Award will not be treated as described above in
this Section 1(d), but instead, a pro rata portion of this Award will vest on
the Vesting Date calculated by applying the pro rata percentage to the actual
level of achievement of the TSR Goals, as certified by the Committee, and
rounding down to the nearest whole Share. The pro rata percentage will be equal
to your number of full months of service since the Date of Grant divided by
thirty-six months. Shares will be distributed to you at the same time as other
Participants after the Vesting Date, provided that the Release has become
effective. If you do not execute the Release before the time that Shares are
distributed to other Participants, then you will not be entitled to the receipt
of any Shares under this Section 1(d).


(e) Corporate Transaction. In the event of a Corporate Transaction before the
Vesting Date, the level of achievement of the TSR Goals will be based on the
actual level of achievement of the TSR Goals, as certified by the Committee, for
each completed Performance Period and will be determined as of the effective
date of the Corporate Transaction based on the Comparison Group as constituted
on such date (the “CIC Achievement Level”) for any incomplete Performance
Period. In addition, for any incomplete Performance Period, Intuit’s ending
stock price will be the sale price of the Shares in the Corporate Transaction
and the ending stock price of the other Member Companies will be the average
price of a share of common stock of a Member Company over the 30 trading days
ending on the effective date of the Corporate Transaction, in each case adjusted
for changes in capital structure. This Award will vest immediately prior to the
consummation of such Corporate Transaction based on the CIC Achievement Level.
Shares that become vested in accordance with this Section 1(e) will be
distributed as soon as reasonably possible after such determinations are
complete. For avoidance of doubt, with respect to any incomplete Performance
Period, this provision is intended to result in you vesting in the number of
Shares corresponding to the CIC Achievement Level, without Committee
certification, provided that you are employed immediately prior to the
consummation of a Corporate Transaction.
 
2. Issuance of Shares. Except as described in the next sentence, Shares will be
distributed as soon as reasonably possible after the Vesting Date (but in no
event later than March 15th after the calendar year in which the Vesting Date
occurs). In the event of a Termination pursuant to Sections 1(b) through 1(d)
prior to the Vesting Date (other than with respect to a “covered employee” under
Sections 1(b) or (d)), Shares will be distributed as soon as reasonably possible
after the Termination Date or, if later, the date that the Release becomes
effective in accordance with Section 1(d) (but in no event later than March 15th
after the calendar year in which the Termination Date or the effective date of
the Release occurs). Until the date the Shares are issued to you, you will have
no rights as a stockholder of the Company.


3.
Rights as a Stockholder; Dividend Equivalent Rights. You shall have no voting or
other rights as a stockholder with respect to the Shares of Common Stock
underlying the Award until such Shares of Common Stock have been issued to you.
Notwithstanding the preceding sentence, you shall be entitled to receive payment
of the equivalent of any and all dividends declared by the Company on its Common
Stock on each date on which dividends are paid on and after the date of grant of
the Award in an amount equal to the amount of such dividends multiplied by the
number of Shares of Common Stock underlying the then outstanding portion of the
Award. These dividend equivalents shall be paid upon the later of (a) the date
dividends are paid to the common stockholders of the Company, or (b) the date
the Restricted Stock Units with respect to which such dividend equivalents are
payable become vested (it being understood that no dividend equivalents will be
paid with respect to Shares underlying any Restricted Stock Units that do not
vest, but that dividend equivalent rights equal to the dividends declared on the
Company’s Common Stock from and after the date of grant of the unvested
Restricted Stock Units shall be paid as and when such Restricted Stock Units
vest).



4.
Withholding Taxes. This Award is generally taxable for purposes of United States
federal income and employment taxes on vesting based on the Fair Market Value on
the Vesting Date. To the extent required by applicable federal, state or other






--------------------------------------------------------------------------------





law, you will make arrangements satisfactory to the Company for the payment and
satisfaction of any income tax, social security tax, payroll tax, payment on
account or other tax related to withholding obligations that arise under this
Award and, if applicable, any sale of Shares. The Company will not be required
to issue Shares pursuant to this Award or to recognize any purported transfer of
Shares until such obligations are satisfied. Unless otherwise agreed to by the
Company and you, these obligations will be satisfied by the Company withholding
a number of Shares that would otherwise be issued under this Award that the
Company determines has a Fair Market Value sufficient to meet the tax
withholding obligations. “Fair Market Value” is defined in Section 27(l) of the
Plan.


You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares. The Company does not commit and is under
no obligation to structure this Award to reduce or eliminate your tax liability.


5. Disputes. Any question concerning the interpretation of this Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Agreement, will be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee will be final and
binding.


6. Other Matters.
(a) The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount.


(b) Nothing contained in this Agreement creates or implies an employment
contract or term of employment or any promise of specific treatment on which you
may rely.


(c) Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.


(d) This Award is not part of your employment contract (if any) with the
Company, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing benefits,
severance pay or other termination compensation or indemnity.


(e) Because this Agreement relates to terms and conditions under which you may
be issued Shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder will be brought in the state or federal courts of
competent jurisdiction in Santa Clara County in the State of California.


(f)
This Award, and any issuance of Shares thereunder, is intended to comply and
will be interpreted in accordance with Section 409A of the Code. Should any
payments made to you in accordance with this Agreement be determined to be
payments from a nonqualified deferred compensation plan, as defined by Section
409A of the Code and are payable in connection with your Separation from
Service, that are not exempt from Section 409A of the Code as a short-term
deferral or otherwise, these payments, to the extent otherwise payable within
six (6) months after your date of Separation from Service, will be paid in a
lump sum on the earlier of the date that is six (6) months after your date of
Separation from Service or the date of your death. For purposes of this
Agreement, a “Separation from Service” means an anticipated permanent reduction
in the level of bona fide services to twenty percent (20%) or less of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period. For purposes of Section 409A of the Code, the
payments to be made to you in accordance with this Agreement shall be treated as
a right to a series of separate payments.



(g)
Communications regarding the Plan and this Award may be made by electronic
delivery through an online or electronic system established and maintained by
the Company or a third party designated by the Company (currently through the
Morgan Stanley StockPlan Connect website, from which you may easily access,
review and print the communications posted thereon).








--------------------------------------------------------------------------------





This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement will be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 13 of the Plan, this Agreement will be
binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA, 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address. You acknowledge and agree that any such notices from
the Company to you may also be delivered through the Company’s electronic mail
system (prior to your Termination) or at the last email address you provided to
the Company (after your Termination).


The Company has signed this Agreement effective as of the Date of Grant.


INTUIT INC.




By: /s/ Brad D. Smith                
Brad D. Smith, President and Chief Executive Officer





--------------------------------------------------------------------------------





Award No. ***
INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Service-Based Vesting)
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
restricted stock unit award (“Award”) pursuant to the Company’s Amended and
Restated 2005 Equity Incentive Plan (the “Plan”), of the Company’s common stock,
$0.01 par value per share (“Common Stock”). The number of Shares that are
subject to the Award and may be earned by you (“Number of Shares”) is set forth
below. All capitalized terms in this Grant Agreement (“Agreement”) that are not
defined in this Agreement have the meanings given to them in the Plan. This
Award is subject to all of the terms and conditions of the Plan, which is
incorporated into this Agreement by reference. This Agreement is not meant to
interpret, extend, or change the Plan in any way, or to represent the full terms
of the Plan. If there is any discrepancy, conflict or omission between this
Agreement and the provisions of the Plan, the provisions of the Plan shall
apply.


Name of Participant:
***

Number of Shares:
***

Date of Grant:        ***
First Vesting Date:    ***


***This information is as shown in the Restricted Stock Units section of your
Morgan Stanley StockPlan Connect website.


Subject to the forfeiture provisions set forth in this Agreement, this Award
will vest as to 33 1/3% of the Number of Shares on the First Vesting Date and as
to 33 1/3% of the Number of Shares on each of the first and second anniversaries
of the First Vesting Date (each a “Vesting Date”), provided you have not
Terminated before the respective Vesting Dates. Notwithstanding the foregoing,
Sections 1(b) through 1(d) provide certain circumstances in which you may vest
in all or a portion of this Award before the foregoing Vesting Dates. Any
portion of this Award that does not vest, including pursuant to Sections 1(b)
through 1(d), shall be cancelled and you will have no further right or claim
thereunder.


1. In the event of your Termination prior to the last Vesting Date, the
following provisions will govern the vesting of this Award:


(a) Termination Generally: In the event of your Termination prior to a Vesting
Date for any reason other than as expressly set forth in the other subsections
of this Section 1 of the Agreement, this Award immediately will stop vesting and
will terminate, and you will have no further right or claim to anything under
this Award (other than with respect to the portion of the Award that has
previously vested).


(b) Termination due to Retirement: In the event of your Termination prior to the
last Vesting Date due to your Retirement, you will vest pro-rata in a percentage
of the Number of Shares equal to your number of full months of service since the
Date of Grant divided by thirty-six months, minus any Shares in which you
already have vested, rounded down to the nearest whole Share of Common Stock.
For purposes of this Award, “Retirement” means the Termination of your
employment with the Company after you have reached age fifty-five (55) and
completed ten full years of service with the Company (including any parent or
Subsidiary).


(c) Termination due to Death or Disability: In the event of your Termination
prior to the last Vesting Date due to your death or Disability after you have
been actively employed by the Company for one year or more, this Award will vest
as to 100% of the Number of Shares on your Termination Date, minus any Shares in
which you already have vested. For purposes of this Award, “Disability” is
defined in Section 27(i) of the Plan.


(d) Termination On or Within One Year Following Corporate Transaction: In the
event of your Termination by the Company or its successor prior to the final
Vesting Date but on or within one year following the date of a Corporate
Transaction, you will vest pro-rata in a percentage of the Number of Shares
equal to your number of full months of service since the Date of Grant divided
by thirty-six months, minus any Shares in which you already have vested, rounded
down to the nearest whole Share of Common Stock. For purposes of this Award,
“Corporate Transaction” is defined in Section 27(h) of the Plan.
 
2. Issuance of Shares under this Award: The Company will issue you the Shares
subject to this Award as soon as reasonably possible after any Vesting Date or
any other date upon which this Award vests under Sections 1(a) through 1(d) (but
in no





--------------------------------------------------------------------------------





case later than March 15 of the calendar year after the calendar year in which
the vesting event occurs). Until the date the Shares are issued to you, you will
have no rights as a stockholder of the Company.


3. Rights as a Stockholder; Dividend Equivalent Rights. You shall have no voting
or other rights as a stockholder with respect to the Shares of Common Stock
underlying the Award until such Shares of Common Stock have been issued to you.
Notwithstanding the preceding sentence, you shall be entitled to receive payment
of the equivalent of any and all dividends declared by the Company on its Common
Stock on each date on which dividends are paid on and after the date of grant of
the Award in an amount equal to the amount of such dividends multiplied by the
number of Shares of Common Stock underlying the then outstanding portion of the
Award. These dividend equivalents shall be paid upon the later of (a) the date
dividends are paid to the common stockholders of the Company, or (b) the date
the Restricted Stock Units with respect to which such dividend equivalents are
payable become vested (it being understood that no dividend equivalents will be
paid with respect to Shares underlying any Restricted Stock Units that do not
vest, but that dividend equivalent rights equal to the dividends declared on the
Company’s Common Stock from and after the date of grant of the unvested
Restricted Stock Units shall be paid as and when such Restricted Stock Units
vest).


4.
Withholding Taxes: This Award is generally taxable for purposes of United States
federal income and employment taxes upon vesting based on the Fair Market Value
on the date the Award (or portion thereof) vests. To the extent required by
applicable federal, state or other law, you shall make arrangements satisfactory
to the Company for the payment and satisfaction of any income tax, social
security tax, payroll tax, payment on account or other tax related to
withholding obligations that arise under this Award and, if applicable, any sale
of Shares. The Company shall not be required to issue Shares pursuant to this
Award or to recognize any purported transfer of Shares until such obligations
are satisfied. Unless otherwise agreed to by the Company and you, these
obligations will be satisfied by the Company withholding a number of Shares that
would otherwise be issued under this Award that the Company determines has a
Fair Market Value sufficient to meet the tax withholding obligations. For
purposes of this Award, “Fair Market Value” is defined in Section 27(l) of the
Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares of Common Stock underlying the Shares that
vest. The Company does not commit and is under no obligation to structure this
Award to reduce or eliminate your tax liability.


5. Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee shall be final and
binding.


6. Other Matters:


(a) The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount.


(b) Nothing contained in this Agreement creates or implies an employment
contract or term of employment or any promise of specific treatment upon which
you may rely.


(c) Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.


(d) This Award is not part of your employment contract (if any) with the
Company, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing benefits,
severance pay or other termination compensation or indemnity.


(e) Because this Agreement relates to terms and conditions under which you may
be issued Shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder shall be brought in the state or federal courts
of competent jurisdiction in Santa Clara County in the State of California.





--------------------------------------------------------------------------------







(f)
This Award, and any issuance of Shares thereunder, is intended to comply and
shall be interpreted in accordance with Section 409A of the Code. Should any
payments made to you in accordance with this Agreement be determined to be
payments from a nonqualified deferred compensation plan, as defined by Section
409A of the Code and are payable in connection with your Separation from
Service, that are not exempt from Section 409A of the Code as a short-term
deferral or otherwise, these payments, to the extent otherwise payable within
six (6) months after your date of Separation from Service, will be paid in a
lump sum on the earlier of the date that is six (6) months after your date of
Separation from Service or the date of your death. For purposes of this
Agreement, a “Separation from Service” means an anticipated permanent reduction
in the level of bona fide services to twenty percent (20%) or less of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period. For purposes of Section 409A of the Code, the
payments to be made to you in accordance with this Agreement shall be treated as
a right to a series of separate payments.



(g)
Communications regarding the Plan and this Award may be made by electronic
delivery through an online or electronic system established and maintained by
the Company or a third party designated by the Company (currently through the
Morgan Stanley StockPlan Connect website, from which you may easily access,
review and print the communications posted thereon).



This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 13 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address. You acknowledge and agree that any such notices from
the Company to you may also be delivered through the Company’s electronic mail
system (prior to your Termination) or at the last email address you provided to
the Company (after your Termination).


The Company has signed this Agreement effective as of the Date of Grant.


INTUIT INC.


By: /S/ BRAD D. SMITH    
Brad D. Smith, President
and Chief Executive Officer





--------------------------------------------------------------------------------









INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Non-Qualified Stock Option
New Hire, Promotion, Retention or Focal Grant
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a stock
option (“Option”), pursuant to the Company’s Amended and Restated 2005 Equity
Incentive Plan (the “Plan”), to purchase shares of the Company’s Common Stock,
$0.01 par value per share (“Common Stock”), as described below. All capitalized
terms in this Grant Agreement (“Agreement”) that are not defined in this
Agreement have the meanings given to them in the Plan. This Option is subject to
all of the terms and conditions of the Plan, which is incorporated into this
Agreement by reference. This Agreement is not meant to interpret, extend or
change the Plan in any way, or to represent the full terms of the Plan. If there
is any discrepancy, conflict or omission between this Agreement and the
provisions of the Plan, the provisions of the Plan shall apply.
Name of Participant:    ***
Number of Shares:    ***
Exercise Price Per Share:    ***
Date of Grant:    ***    
First Vesting Date:    ***
Expiration Date:    ***


*** The above information is as shown in the Stock Options section of your
Morgan Stanley StockPlan Connect website.


Vesting Schedule:
So long as you are providing services to the Company, 33 1/3% of the Shares will
vest on the First Vesting Date; then 2.778% of the Shares will vest on each
monthly anniversary of the first Vesting Date until 100% vested.



On your Termination, this Option will either cease to vest or, if you have been
actively employed by the Company for one year or more and become Disabled or die
as provided in Section 5.6 of the Plan, accelerate in full. Vesting may also be
suspended in accordance with Company policies, as described in Sections 5.3 and
5.6 of the Plan. In the event of your Termination prior to the last Vesting Date
due to your Retirement, you will vest pro-rata in a percentage of the Number of
Shares equal to your number of full months of service since the Date of Grant
divided by thirty-six months minus any Shares in which you already have vested,
rounded down to the nearest whole Share of Common Stock. For purposes of this
Award, “Retirement” means the Termination of your employment with the Company
after you have reached age fifty-five (55) and completed ten full years of
service with the Company (including any parent or Subsidiary).
To exercise this Option, you must follow the exercise procedures established by
the Company, as described in Section 5.5 of the Plan. This Option may be
exercised only with respect to vested Shares. Payment of the Exercise Price for
the Shares may be made in cash (by check) and/or, if a public market exists for
the Company’s Common Stock, by means of a Same-Day-Sale Commitment or Margin
Commitment from you and an FINRA Dealer (as described in Section 10.1 of the
Plan). Upon exercise of this Option, you understand that the Company may be
required to withhold taxes.
Subject to the exercise procedures established by the Company, the last day this
Option may be exercised is seven years from the Date of Grant which is the
Expiration Date. If your Termination Date occurs before the Expiration Date,
this Option will expire as to all unvested Shares subject to the Option on your
Termination Date. Following your Termination Date for any reason other than due
to your Retirement, this Option may be exercised with respect to vested Shares
during the post-termination exercise period as provided in Section 5.6 of the
Plan. Following your Termination Date due to your Retirement, this Option may be
exercised with respect to vested Shares no later than twelve months after the
Termination Date; provided that no portion of this Option may be exercised after
the Expiration Date. To the extent this Option is not exercised before the end
of the post-termination exercise period, in accordance with the exercise
procedures established by the Company, the Option will expire as to all Shares
remaining subject thereto.
This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Option, and supersedes all prior agreements or promises with respect to the
Option. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of the Option described in Section 13 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). Communications regarding the Plan and
this Option may





--------------------------------------------------------------------------------





be made by electronic delivery through an online or electronic system
established and maintained by the Company or a third party designated by the
Company (currently through the Morgan Stanley StockPlan Connect website, from
which you may easily access, review and print the communications posted
thereon). All notices required under this Agreement or the Plan must be mailed
or hand-delivered, (1) in the case of the Company, to the Company at 2632 Marine
Way, Mountain View, CA 94043, or at such other address designated in writing by
the Company to you, and (2) in the case of you, at the address recorded in the
books and records of the Company as your then current home address. You
acknowledge and agree that any such notices from the Company to you may also be
delivered through the Company’s electronic mail system (prior to your
Termination Date) or at the last email address you provided to the Company
(after your Termination Date).
Additional information about the Plan and this Option (including certain tax
consequences of exercising the Option and disposing of the Shares) is contained
in the Prospectus for the Plan. A copy of the Prospectus accompanies this
Agreement and is available on the stock options pages of the Intuit intranet web
site or by calling Stock Administration, at (650) 944-6000.
The Company has signed this Agreement effective as of the Date of Grant.
INTUIT INC.
    
By: /s/ Brad D. Smith    
Brad D. Smith, President and
Chief Executive Officer







